USCA11 Case: 21-11924      Date Filed: 01/14/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11924
                   Non-Argument Calendar
                   ____________________

ASCENT HOSPITALITY MANAGEMENT CO., LLC,
                                              Plaintiff-Appellant,
versus
EMPLOYERS INSURANCE COMPANY OF WAUSAU,
LIBERTY MUTUAL INSURANCE COMPANY,


                                          Defendants-Appellees.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 2:20-cv-00770-GMB
                   ____________________
USCA11 Case: 21-11924         Date Filed: 01/14/2022     Page: 2 of 9




2                       Opinion of the Court                 21-11924


Before JORDAN, NEWSOM, and GRANT, Circuit Judges.
PER CURIAM:
        Ascent Hospitality Management Company operates hotels
and restaurants in five states. All five of those states issued
restrictions on business and travel at the outbreak of the COVID-
19 pandemic. Under these restrictions, Ascent—like the rest of the
hospitality industry—suffered significant financial losses. So it filed
an insurance claim, asserting that it was insured against such losses.
Ascent’s insurers did not agree, and denied the claim.
      Ascent sued its insurers after they failed to pay. The district
court dismissed the suit, reasoning that Ascent’s insurance policy
did not cover losses sustained due to government closure orders.
Because Ascent cannot show the “direct physical loss or damage”
required by its policy, we agree.
                                  I.
       Ascent Hospitality Management Company manages and
operates hotels and restaurants in 35 locations. To protect its
business, Ascent purchased a yearlong “all-risks” insurance policy
in September 2019. The policy was marketed by Liberty Mutual
Insurance Company, but lists Employers Insurance Company of
Wausau as the “company providing insurance.” Ascent believed
that the policy was issued by both companies. The all-risks policy
was expansive in scope; it insured Ascent’s property “against all
USCA11 Case: 21-11924        Date Filed: 01/14/2022    Page: 3 of 9




21-11924               Opinion of the Court                       3

risks of direct physical loss or damage,” subject to the policy’s
exclusions and limitations.
       The outer limits of Ascent’s policy (and many others like it)
would soon be tested by an unexpected calamity: the COVID-19
pandemic of early 2020. State and local governments took drastic
action, issuing stay-at-home, shelter-in-place, and business closure
orders to help contain the spread of disease. These orders
prohibited non-essential travel and imposed “significant restraints”
on the operations of Ascent’s businesses. As a result, Ascent
estimates that it lost over $40 million dollars—with its losses
“increasing every day.”
       Ascent submitted a claim to its insurers under the all-risks
policy for its business interruption losses in March 2020. Within
two days, Ascent received a reservation of rights letter containing
what Ascent took to be an “anticipated denial” of its claim. A
formal letter of denial followed in early April.
       Ascent promptly sued both Employers Insurance and
Liberty Mutual, alleging that the insurers had wrongly denied its
claim. It sought a declaratory judgment holding that its losses were
covered under the all-risks policy, along with damages resulting
from breach of contract, bad faith, fraudulent misrepresentation,
and fraudulent suppression. The district court granted the insurers’
motions to dismiss in part and ultimately dismissed all of Ascent’s
remaining claims in a judgment on the pleadings. Ascent now
appeals the dismissal of all five of its claims.
USCA11 Case: 21-11924          Date Filed: 01/14/2022       Page: 4 of 9




4                        Opinion of the Court                   21-11924

                                   II.
        We review a district court’s grant of a motion to dismiss
under Rule 12(b)(6) de novo, taking the factual allegations in the
complaint as true and construing them favorably toward the
plaintiff. Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1288
(11th Cir. 2010). “To survive a motion to dismiss, a complaint must
contain sufficient factual matter, accepted as true, to state a claim
to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (quotation omitted). A facially plausible claim allows us
to “draw the reasonable inference that the defendant is liable for
the misconduct alleged.” Id.
       We apply the same standard to a Rule 12(c) motion for
judgment on the pleadings. Carbone v. Cable News Network, Inc.,
910 F.3d 1345, 1350 (11th Cir. 2018).
                                   III.
                                   A.
       The central question in this dispute is whether Ascent’s
losses were covered under the all-risks policy. The parties agree
that New York law controls interpretation of the insurance
contract. New York law has long recognized that “clear and
unambiguous” insurance policy provisions “must be given their
plain and ordinary meaning.” U.S. Fid. & Guar. Co. v. Annunziata,
67 N.Y.2d 229, 232 (1986) (quotation omitted). And New York
courts have held that when, as here, an insurance policy explicitly
covers “direct physical loss or damage,” that coverage is “limited
USCA11 Case: 21-11924             Date Filed: 01/14/2022         Page: 5 of 9




21-11924                   Opinion of the Court                                5

to instances where the insured’s property suffered direct physical
damage.” Roundabout Theatre Co. v. Cont’l Cas. Co., 751
N.Y.S.2d 4, 8 (N.Y. App. Div. 2002).
       Ascent traces its alleged losses directly to government
closure orders, not to any physical damage to its property. New
York courts have consistently interpreted Roundabout Theatre to
require the rejection of claims for pandemic-related lost profits
under insurance provisions like the one at issue here. This is
because “policy language providing coverage for ‘direct physical
loss or damage’ unambiguously requires some form of actual,
physical damage to the insured” property in order to “trigger loss
of business income and extra expense coverage.” Tappo of Buffalo,
LLC v. Erie Ins. Co., No. 20-CV-754V(Sr), 2020 WL 7867553, at *3
(W.D.N.Y. Dec. 29, 2020); see, e.g., Visconti Bus Serv., LLC v.
Utica Nat’l Ins. Grp., 142 N.Y.S.3d 903, 910–11 (N.Y. Sup. Ct. 2021);
Sportime Clubs LLC v. Am. Home Assurance Co., No.
614493/2020, 2021 WL 4027887, at *4–*5 (N.Y. Sup. Ct. June 30,
2021). This case is no different. Ascent’s alleged losses are not
covered under the all-risks provision as a matter of New York law.1
      Ascent advances several counterarguments; none are
persuasive. First, it argues that the plain language of the all-risks

1 Ascent points to a handful of cases from outside jurisdictions in which simi-
larly situated plaintiffs have prevailed. See, e.g., Kingray Inc. v. Farmers Grp.
Inc., 523 F. Supp. 3d. 1163 (C.D. Cal. 2021); Studio 417, Inc. v. Cincinnati Ins.
Co., 478 F. Supp. 3d 794 (W.D. Mo. 2020). These cases make no binding pro-
nouncements of New York law, and we do not find their reasoning persuasive.
USCA11 Case: 21-11924         Date Filed: 01/14/2022    Page: 6 of 9




6                      Opinion of the Court                 21-11924

provision could reasonably be read to include the “deprivation” of
its property as a result of government responses to the COVID-19
pandemic—and that this ambiguity requires us to construe the
provision in its favor. But the plain language of the provision limits
coverage to physical loss or damage inflicted directly on the
property. Ascent’s argument to the contrary is wholly conclusory.
Furthermore, the language of the contract is precisely the same as
that in Roundabout Theatre, where the court found that the
provision “clearly and unambiguously” required “direct physical
damage” to trigger coverage. Roundabout Theatre, 751 N.Y.S.2d
at 8. And as explained, New York courts have consistently adhered
to this interpretation of similar provisions ever since. There is no
ambiguity in the all-risks provision.
       Ascent further contends that the phrase “physical loss or
damage” must include more than actual physical damage, because
a narrower reading would “make the term ‘loss’ meaningless.” But
this argument was explicitly rejected by the Roundabout Theatre
court, which explained that “direct” and “physical” worked to
“narrow the scope of coverage” and limited the permissible
meaning of “loss” in the insurance policy. Id. Here, as the district
court explained below, physical damage and physical loss differ
only in “the degree of harm they describe”: damage is less severe
than loss, which is “total ruin.” The plain meaning of “direct
physical loss or damage” thus still requires that the alleged “loss”
USCA11 Case: 21-11924       Date Filed: 01/14/2022    Page: 7 of 9




21-11924              Opinion of the Court                       7

be both direct and physical in nature. Diminished profits due to
government restrictions are neither.
       As a last resort, Ascent asserts that Roundabout Theatre
cannot control the outcome of this case because it did not involve
a virus. The fact that “a substance was physically present in—and
attached to—the subject property” makes all the difference, Ascent
says; the actual virus particles provide the necessary direct and
physical element required to trigger coverage under the all-risks
provision, and to hold otherwise would be to “dismissively ignore
the hazardous and easily transmissible nature of COVID-19.”
        The danger of COVID-19, however real, does not expand
the scope of the all-risks policy. The district court correctly
explained that “direct physical loss or damage requires an actual
physical change to property that COVID-19 particles cannot cause”
because a contaminated location can be immediately restored to its
previous state by cleaning and disinfecting—no repair or
replacement required. Furthermore, as Ascent itself admits, there
is no proof in this case of “actual contamination, rather than just
suspected contamination,” on its premises. We do not ignore the
dangerous nature of COVID-19 in recognizing that it does not
inflict direct physical damage to Ascent’s property.
                                B.
      Having determined that Ascent’s alleged losses are not
covered under the all-risks policy, we now turn to the specific
USCA11 Case: 21-11924            Date Filed: 01/14/2022       Page: 8 of 9




8                         Opinion of the Court                    21-11924

claims dismissed by the district court. 2 To begin, we affirm the
district court’s dismissal of Ascent’s declaratory judgment, breach
of contract, and bad faith claims, which Ascent acknowledges are
“predicated on the Policy covering Ascent Hospitality’s losses.”
Because it does not cover those losses, the claims necessarily fail.
        We also affirm the district court’s dismissal of Ascent’s
remaining tort claims. Neither party disputes the district court’s
determination that Georgia law applies to these claims. Ascent’s
fraudulent representation claim fails because the first element
Ascent must show under Georgia law is that the defendant made a
false representation. See Clemons v. Delta Airlines, Inc., 338 Ga.
App. 844, 847 (Ga. Ct. App. 2016). And as the district court
explained, because coverage was properly denied in this case,
Ascent has not shown a false representation on the part of its
insurers.
      Ascent’s fraudulent suppression claim is similarly flawed.
Under Georgia law, a claim of fraudulent suppression can only be
brought against a party with an “obligation to communicate.”
O.C.G.A. § 23-2-53. This obligation can arise from “the
confidential relations of the parties or from the particular
circumstances of the case.” Id. But in Georgia, “[n]o fiduciary or
confidential relationship exists between an insured and the


2We need not reach the questions of whether the contamination exclusion
applies and whether Liberty Mutual was a party to the insurance contract; As-
cent’s lack of coverage under the all-risks policy is dispositive.
USCA11 Case: 21-11924         Date Filed: 01/14/2022   Page: 9 of 9




21-11924               Opinion of the Court                       9

insurer.” State Farm Fire & Cas. Co. v. Fordham, 148 Ga. App. 48,
51 (Ga. Ct. App. 1978).
       Ascent argues that an obligation to communicate
nonetheless arose, because Ascent relied upon the insurers’ false
representations and because the insurers secretly intended to issue
blanket denials to all claims like Ascent’s without examining them
(a fact “uniquely within the knowledge and control” of the
insurers). Georgia law does not recognize this asserted basis for an
obligation to communicate, and Ascent offers no case law on point.
We therefore affirm the district court’s dismissal of Ascent’s
fraudulent suppression claim.
                          *       *     *
      Ascent’s suit hinges upon its assertion that its losses were
covered under the all-risks policy. But the policy requires “direct
physical loss or damage” to Ascent’s property, and Ascent cannot
show that its lost profits meet that description. We thus agree with
the district court that Ascent’s losses are not covered by the
policy—and that none of Ascent’s claims survive a judgment on the
pleadings.
      AFFIRMED.